Name: Council Regulation (EEC) No 463/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention prices for butter and skimmed-milk powder applicable in Spain in the milk and milk products sector
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  Europe
 Date Published: nan

 No L 53/ 18 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 463/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the intervention prices for butter and skimmed-milk powder applicable in Spain in the milk and milk products sector Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation are applicable from 1 March 1986 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal ('), and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the first paragraph of Article 68 of the Act of Accession lays down that the prices to be applied in Spain before the first alignment are to be fixed, in accordance with the rules provided for in the common organization of the market, at a level corresponding to that of prices fixed in Spain under the previous national system for a representative period to be deter ­ mined ; whereas , pursuant to Article 98 of the Act , this provision applies in respect of milk and milk products to the intervention prices for butter and skimmed-milk powder ; whereas , in accordance with the joint declara ­ tions annexed to the Act, the prices for the 1985/86 marketing year should be used ; Article 1 For the period from 1 March 1986 to the end of the 1985/86 marketing year the intervention prices appli ­ cable in Spain in respect of milk and milk products shall be as follows : (a) 352,54 ECU per 100 kg for butter, (b) 243,80 ECU per 100 kg for skimmed-milk powder. Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 302, 15 . 11 . 1985 , p. 1 .